FILED
                            NOT FOR PUBLICATION                                 JAN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAYMUNDO RODRIGUEZ and                           No. 13-56920
ADRIEL GUITRON,
                                                 D.C. No. 5:07-cv-00303-ABC-OP
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

CITY OF COLTON and ERIC FRASER,
individually and as an agent of the City of
Colton,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                       Argued and Submitted January 4, 2016
                               Pasadena, California

Before: M. SMITH, WATFORD, and FRIEDLAND, Circuit Judges.

      1. Appellants Raymundo Rodriguez and Adriel Guitron argue that the law

of the case doctrine precluded the district court from determining that their

employment discrimination action was frivolous. See Thomas v. Bible, 983 F.2d


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              Page 2 of 3
152, 154 (9th Cir. 1993). We decline to reach that argument, as Appellants never

raised it in the district court. One of the principal purposes of the law of the case

doctrine is to conserve judicial resources that would otherwise be consumed by

relitigating issues that have already been decided. See Christianson v. Colt Indus.

Operating Corp., 486 U.S. 800, 815–16 (1988). Because Appellants never

asserted law of the case as a defense in the district court, all of the judicial

resources the doctrine is designed to conserve have already been expended. We

therefore decline to consider Appellants’ law of the case argument for the first time

on appeal.

       2. The district court did not abuse its discretion by concluding that

Appellants’ claims were frivolous. See Williams v. Chino Valley Indep. Fire Dist.,

347 P.3d 976, 977–80 (Cal. 2015). The City provided a legitimate, non-

discriminatory explanation for its decision to terminate Appellants, who produced

no evidence suggesting that the City’s reasons were pretextual. See Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142–43 (2000). On appeal,

Appellants attempt to defend the legitimacy of their claims primarily on the ground

that Eric Fraser was the person who initiated the process that led to their

termination, and that they presented evidence from which a jury could conclude

that Fraser was biased against Latinos. But even under the “cat’s paw” theory of
                                                                          Page 3 of 3
liability, Appellants had to show that Fraser’s alleged racial bias was “a proximate

cause of the ultimate employment action.” Staub v. Proctor Hosp., 562 U.S. 411,

422 (2011). Appellants produced no evidence even remotely satisfying that

requirement. The record demonstrates that Ruben Arroyo and Daryl Parrish made

the decision to fire Appellants, and that they did so only after an independent

investigation revealed that Appellants had engaged in serious misconduct during

work hours. Appellants produced no evidence that Arroyo or Parrish were

motivated by racial bias.

      3. The district court did not abuse its discretion when it determined that

Appellants have the financial means to pay attorney’s fees. See Miller v. Los

Angeles Cty. Bd. of Educ., 827 F.2d 617, 619, 621 (9th Cir. 1987). The district

court applied the correct legal standard when it calculated the award, and it did not

clearly err in determining that Appellants failed to show that an order requiring

them to pay $400 per month toward that award would subject them to financial

ruin. See id. at 621.

      AFFIRMED.